Madsen, J.
(dissenting) — The majority fails to follow precedent when it concludes as a matter of law that petitioners did not justifiably rely on an assurance by a fire fighter that their property would be protected. This case is legally indistinguishable from Beal v. City of Seattle, 134 Wn.2d 769, 954 P.2d 237 (1998), where this court held that there were material questions of fact remaining as to whether the special relationship exception to the public duty doctrine was satisfied. In concluding to the contrary, the majority has failed to follow the principle that in reviewing a grant of summary judgment, the facts and all reasonable inferences from the facts are considered in the light most favorable to the nonmoving party, here the Babcocks. The Court of Appeals should be reversed. Accordingly, I dissent.
[2, 3, 5] Under the public duty doctrine, recovery in tort is possible in this case only if the Babcocks show that a duty was owed to them and not to the public in general. Beal, 134 Wn.2d at 784; Taylor v. Stevens County, 111 Wn.2d 159, 163, 759 P.2d 447 (1988); Chambers-Castanes v. King County, 100 Wn.2d 275, 284, 669 P.2d 451 (1983). The special relationship exception to the public duty doctrine provides that liability may exist where “(1) there is direct contact or privity between the public official and the injured *803plaintiff which sets the latter apart from the general public, and (2) there are express assurances given by a public official, which (3) gives [sic] rise to justifiable reliance on the part of the plaintiff.” Taylor, 111 Wn.2d at 166. The majority finds that the first part of this three-part test is satisfied, but finds the second two parts lacking.
Turning first to the question whether the Babcocks have presented evidence of an assurance by a government official sufficient to overcome summary judgment, it is apparent that they have. Mr. Babcock averred that “shortly after [the Babcocks] first arrived home, I attempted to remove an item of personal property and I was told by a lady fire fighter that I was not to attempt removal of any property. I was told that we were to leave matters in the hands of the fire fighters and they would ‘take care of protecting our property.’ ” Clerk’s Papers (CP) at 47-48 (Aff. of James Babcock). In a supplemental affidavit, Mr. Babcock gave a physical description of the fire fighter, and explained that the District 6 people were the first to arrive and she was among that group. He repeated in his supplemental affidavit that he had just picked up an item of property when he spoke to her, and was “just about to move my tent trailer.” CP at 17 (Suppl. Aff. of James Babcock). He stated that “when I was told that my property would be protected, I thought that meant my tent trailer, as it was easily accessible, and all of my property which could be saved without undue risk to the firemen.” Id. at 18.
The evidence and reasonable inferences from the evidence must be viewed in the light most favorable to the Babcocks. See Beal, 134 Wn.2d at 786. Mr. Babcock’s affidavits, construed most favorably to the Babcocks, sufficiently establish an express assurance by a public official that he should not try to rescue his property which could be safely rescued because the fire fighters would do so. Not only do the express words constitute an assurance, but they do so even more in the context of the fire fighter ordering Mr. Babcock to cease trying to save his property and the fire fighters “would take care” of his property. CP at 48.
*804The majority reasons, though, that the plaintiff must specifically seek assurance in order for the special relationship exception to the public duty doctrine to apply. The majority reads more into the cases than is there. In Meaney v. Dodd, 111 Wn.2d 174, 179-80, 759 P.2d 455 (1988), the special relationship exception was claimed where government officials were allegedly negligent in failing to give information relating to compliance with the building code. The court overruled J&B Development Co. v. King County, 100 Wn.2d 299, 669 P.2d 468 (1983) and held that in order to maintain an action based upon negligent issuance of a building permit, a direct inquiry must have been made by the plaintiff and incorrect information clearly set forth by the government. Meaney, 111 Wn.2d at 179-80. In that context, “[t]he burden of compliance with codes, regulations and ordinances remains the responsibility of the applicant. A builder can rely on the county division of land development for accurate information and building permits binding upon the governmental authority if the individual can show that there was a particular duty owed to him and that he could justifiably rely on assurances which he specifically sought and which the government expressly gave.” Meaney, 111 Wn.2d at 179; see Taylor, 111 Wn.2d 159.
Here, however, the situation is quite different. There is no comparable “burden of compliance” on plaintiffs. The question here is simply whether the government official made an express assurance that the Babcocks could justifiably rely on. Mr. Babcock’s affidavits raise a material question of fact as to whether such an assurance was given.
Next, the Babcocks have also presented sufficient evidence that they justifiably relied on the assurance given. Notably, “whether a party justifiably relies on information is a fact question generally not amenable to summary judgment.” Beal, 134 Wn.2d at 786-87; see, e.g., Swanson v. Liquid Air Corp., 118 Wn.2d 512, 518, 826 P.2d 664 (1992). The evidence and reasonable inferences must be viewed in favor of the Babcocks. Mr. Babcock stated that he and his wife returned home about 5:15 to 5:20 p.m., and no one was *805then fighting the fire. Mr. Babcock said that at that time the garage (or shop) was not on fire and there was no smoke coming from it, that at no time did any fire fighter enter the garage to fight fire, that the garage did not catch fire until “approximately thirty minutes after” the Babcocks arrived, and that “there was no water placed on the garage to stop the fire from spreading to it.” CP at 47 (Aff. of James Babcock). Mr. Babcock stated he had a tent trailer “parked about 15 feet from my home. It is a lightweight affair which is easily moved by one person.” Id. After Mr. Babcock was told the fire fighters would take care of his property, he refrained from trying to save any of it. He specifically stated that “my tent trailer caught fire 20 minutes after our arrival from Shelton and it could have been moved by a single person. ... I would have moved it myself had I not been given the order that I should not touch anything. A fireman stood next to it, and for a long while sat on the tongue of it, until just before it caught fire.” Id. at 48. Mr. Babcock then said that “Notwithstanding that order, and after my tent trailer caught fire, I was certain I would also lose my 1993 Dodge truck which was parked about 20 feet from my house. ... I moved it without their permission. Even so, considerable heat damage had occurred to the grill and it would have certainly been lost had I not moved it.” Id. Mr. Babcock added that he and others at the scene “could have saved most, if not all, of the property in the garage. There were three doors to this garage and I had at least four people, in addition to my wife and myself, to assist in bringing property out.” Id. Mr. Babcock stated: “I relied on the statement of the firemen that the fire fighters would protect my property and they did not do that.” Id. at 49.
These statements sufficiently establish a material question of fact as to whether the Babcocks justifiably relied on the assurance they were given. Mr. Babcock’s affidavit plainly shows that he did rely on the assurance to his detriment because the tent trailer and any property in the garage that could have been saved were lost. His state-*806merits also belie the majority’s conclusion that he did not rely on the assurance because he “ignored” the fire fighter’s statement and went ahead and moved his truck. Majority at 792. He clearly explains that he took matters into his own hands and saved the truck from destruction only after he saw that nothing was being done despite the assurance given. Moreover, contrary to the majority’s conclusion, the facts stated in the affidavit, construed in his favor, show that regardless of the fact it was hot, dry and windy, there was time to safely save some of the property — a fire fighter sat on the tongue of the tent trailer until shortly before it caught fire, Mr. Babcock was able to drive the truck to safety even after delaying some time in response to orders not to try to rescue his property, the garage did not catch fire until 30 minutes after he arrived home, and it had multiple doors through which property could be saved.
This case is like Beal where this court held that there were material questions of fact as to justifiable reliance on an assurance given by a governmental official. Crucial to that decision, as should be true here, the court did not attempt to decide questions of fact on review of summary judgment, but instead applied the elementary rule that facts and the reasonable inferences from the facts are construed in the light most favorable to the nonmoving party. This the majority has failed to do.
I would reverse the Court of Appeals and remand this matter for further proceedings.
Alexander, C.J., and Sanders, J., concur with Madsen, J.
Sanders, J.
(concurring in dissent) — I concur in Justice Madsen’s dissent; however, I also concur with Justice Chambers’ view that the public duty doctrine should be completely discarded.